NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 8-16 are allowed over the prior art of record.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cathy Cretsinger on August 3, 2021.

The application has been amended as follows: 
In the claims:
I.	Cancel claims 5-7, and 17-20 as shown below.
II.	Replace claims 1-2, and 9-11 with claims listed below.
III.	Claims 3, 4, 8, and 12-16 remain unchanged as shown below.

1.	(Currently Amended)  An inductive charging dock, comprising:
a charging dock housing defining an interior volume and being configured to support a portable electronic device during a wireless charging operation, the charging dock housing including a support wall comprising a radio frequency (RF) transparent window and a rear cover defining an air inlet opening and an air outlet opening;

a cooling fan disposed within the interior volume and having an air intake positioned proximate to the air inlet opening, the cooling fan being configured to establish a flow of cooling air along a path that extends from the air inlet opening through the air gap between the induction coil and the RF transparent window and out through the air outlet opening such that the cooling air flows laterally across the induction coil.
2.	(Currently Amended)  The inductive charging dock as recited in claim 1, wherein the cooling fan is disposed within the support wall.
3.	(Original)  The inductive charging dock as recited in claim 1, wherein the induction coil is a first induction coil and the inductive charging dock further comprises a second induction coil.
4.	(Original)  The inductive charging dock as recited in claim 3, wherein a first portion of the first induction coil overlaps a second portion of the second induction coil.
5.	(Cancelled)
6.	(Cancelled) 
7.	(Cancelled) 

9.	(Currently Amended) The inductive charging dock as recited in claim 1, wherein the charging dock housing further comprises a base that defines a concave recess adjacent to the support wall.
10.	(Currently Amended)  An inductive charging dock, comprising:
a charging dock housing, comprising:
a base; and
a support wall protruding away from the base toward a distal end, the base and support wall cooperatively defining an interior volume of the charging dock housing;
an induction coil disposed within a first portion of the interior volume defined by the support wall and spaced apart from a support surface of the support wall, thereby defining an air gap between the induction coil and the support wall; and
a cooling fan disposed within the interior volume and configured to establish a flow of cooling air from an air inlet opening into a second portion of the interior volume defined by the base, through the air gap between the support wall and the induction coil, and exiting the charging dock housing through an air outlet opening positioned at the distal end of the support wall such that the cooling air flows laterally across the induction coil.

12.	(Original)  The inductive charging dock as recited in claim 10, wherein the cooling fan is disposed within the second portion of the interior volume defined by the base.
13.	(Original)  The inductive charging dock as recited in claim 10, wherein the base defines a concave channel at an intersection between the base and the support wall.
14.	(Original)  The inductive charging dock as recited in claim 10, wherein the cooling fan is disposed within the first portion of the interior volume defined by the support wall.
15.	(Original)  The inductive charging dock as recited in claim 10, further comprising a printed circuit board disposed within the second portion of the interior volume.
16.	(Original)  The inductive charging dock as recited in claim 15, wherein the printed circuit board defines an opening and wherein the flow of cooling air passes through the opening defined by the printed circuit board.
17-20.	(Cancelled)  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.